Citation Nr: 9904388	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for nerve and muscle 
damage.

2. Entitlement to an increased (compensable) disability 
evaluation for residuals of a fracture of the right fifth 
metatarsal.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from November 1976 to January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1993 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for residuals of a 
fracture of the right fifth metatarsal, with a noncompensable 
evaluation; granted service connection for right testicular 
teratocarcinoma, post radical orchiectomy, with a 10 percent 
evaluation; and denied service connection for chronic nerve 
and muscle damage.  

The veteran timely perfected an appeal on all of the above 
issues.  However, in April 1994, the veteran withdrew, in 
writing, his claim for increased evaluation for service-
connected post-operative right testicular carcinoma.  See 38 
C.F.R. § 20.204 (1998).  

In August 1996, the Board remanded the remaining issues to 
the RO for further development.  The Board ordered the RO to 
reattempt to obtain the veteran's service medical records, 
due to loss of the claims folder.  The Board further ordered 
the RO to obtain any medical treatment records for nerve, 
muscle, or foot complaints since November 1994 and ordered a 
VA orthopedic examination to determine the extent and degree 
of the severity of the veteran's service-connected residuals 
of a fracture of the right fifth metatarsal.  The Board also 
ordered a VA examination by appropriate specialists to 
determine the nature and etiology of nerve and muscle damage, 
if present.  

In December 1996, the National Personnel Records Center 
(NPRC) certified that all available records had already been 
sent to the RO in November 1992.  A VA neurology examination 
was conducted in July 1997.  However, the veteran failed to 
report for scheduled VA examinations of the feet, joints and 
muscles.  By letter dated in December 1997, the RO provided 
the veteran with a VA Form 21-4138 for use indicating whether 
he was willing to report for a VA examination.  The record 
contains no response from the veteran.  


FINDINGS OF FACT

1. There is no medical evidence of record which provides a 
diagnosis of a current nerve or muscle disability.  

2. The veteran failed to report for scheduled VA examinations 
for feet, joints, and muscles and did not provide good 
cause for failing to report.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for nerve 
and muscle damage is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2. The claim for an increased evaluation for service-
connected residuals of a fracture of the right fifth 
metatarsal is denied for failure to report for scheduled 
VA examinations.  38 C.F.R. § 3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
claimed nerve and muscle damage, as well as an increased 
disability rating for his service-connected 
foot disability.

In the interest of clarity, the Board will first provide a 
factual background.  The two issues will then be separately 
discussed.

Factual Background

The veteran's service medical records show treatment in 
February 1979 for complaints of pain radiating from the 
bottom of the right foot.  X-ray examination revealed a 
stress fracture of the proximal aspect of the fifth 
metatarsal.  Follow-up examination in April 1979 showed 
treatment of a fracture of the left (sic) foot.  In May 1979, 
following an X-ray examination, the foot was found within 
normal limits.  The veteran was again treated in June 1980 
for pain in the fifth metatarsal region.  X-ray examination 
at that time was negative.  

The veteran's separation medical examination, dated in 
September 1980, indicated no abnormalities of the upper or 
lower extremities or of the feet or neurologic system.  The 
veteran was found not qualified for release due to a 
suspicious mass of the right testicle and was sent for a 
urology consultation.  On his report of medical history, 
completed in September 1980, the veteran indicated a history 
of foot trouble and broken bones due to fracture of the right 
fifth metatarsal in 1979.  A service examination in November 
1980 indicated neurological findings within normal limits.  
No skeletal abnormalities were noted as well.  

The Medical Board Report dated in December 1980 noted that 
the veteran's physical examination was normal except for the 
surgically removed right testicle.  Following surgery, an 
intravenous pyelogram, liver scan, bone scan, lung tomograms, 
and computed tomography (CT) scan were performed and felt to 
be normal.  The veteran was found fit for full duty with 
follow-up for testing for recurrence of the teratocarcinoma.  

The record contains VA outpatient treatment records from 
August 1987 to November 1994.  In August 1987, the veteran 
complained of swollen knees and requested an evaluation of 
his feet and wrists.  The examiner indicated the knees had 
full range of motion and noted a small scar on the dorsum of 
the left foot.  In August 1989, the veteran reported multiple 
concerns, including joint pain affecting his hands, knees, 
feet, and lower back since 1980.  The examiner indicated 
diagnoses of status post carcinoma of the testis, low back 
pain, and left knee arthralgia.  The veteran reported similar 
complaints in May 1991.  The veteran was treated for 
complaints of pain in the hands, feet, and ankles in November 
1994.  The examiner indicated the left ankle had full range 
of motion with mild swelling.  X-ray examinations of the 
lumbosacral spine and knees in August 1989, jaw in July 1990, 
left foot in 1990, and left shoulder in February 1992 were 
negative.  

A VA general medical examination was conducted in December 
1992.  The examiner indicated the veteran's right testicle 
had been removed in 1980 due to teratocarcinoma.  The veteran 
reported indicated a history of residual stiffness due to 
fracture of the fifth metatarsal of the foot, as well as a 
history of nerve damage to the hands, and fingers with loss 
of movement and strength and loss of strength and movement 
following incision to insert dye in performing CT scans of 
the feet.  The veteran indicated complaints of pain in the 
lower back and neck and weakness of the left knee and left 
foot.  On examination, the physician noted no deformity or 
decreased range of motion in the hands or wrists.  The 
examiner did note on both feet with no evidence of bony 
destruction or disturbance of movement.  X-ray studies were 
essentially negative.  The examiner remarked that the veteran 
had considerable mental turmoil with regard to the loss of 
his right testicle and had numerous nebulous complaints as to 
nerve, muscle, and bone problems secondary to infection of 
"dye" in the IVs during and following surgery.    The 
examiner indicated diagnoses of normal cervical and lumbar 
spine, hands, feet, and shoulders.  Neurological evaluation 
was normal.

A fee basis neurological examination was also completed.  By 
letter dated in December 1992, A.R.M., M.D., a board 
certified neurologist indicated that the veteran complained 
of diffuse muscle pain, weakness, and joint pain.  The 
veteran indicated that, following a right radical orchiectomy 
in 1980, he began to experience problems with diffuse pains 
in his joints, ankles, hands and feet and loss of strength.  
The veteran also complained of neck pain, lower back pain, 
and left knee pain, which began immediately after surgery.  
Strength testing revealed the veteran to have diffuse "give-
way" weakness of all muscle groups tested and a nonanatomic 
sensory loss.  All joints showed full range of motion.  
Dr. A.R.M. indicated that he believed that the veteran either 
had a conversion disorder or was malingering, as the 
examination did not correlate with his history.

The veteran filed a claim for VA benefits for service 
connection for testicular cancer, nerve damage to both hands, 
left knee, neck, lower back, and both feet, and a fracture of 
the right foot.  He indicated that the bone and nerve damage 
was a result of an incision to check lymph nodes and of 
shooting dye into his feet.  In a statement submitted with 
his claim he indicated that the damage to his nerves and 
bones of the neck, feet, lower back, knees, and hands was a 
result of the surgery on active duty service.  

By rating decision in September 1993, the RO indicated that 
the veteran's initial claims file was misplaced and only 
partial service medical records were obtained from the 
veteran.  

At a hearing before an RO hearing officer in April 1994, the 
veteran indicated that a spinal tap had resulted in a loss of 
range of motion, and permanent damage and pain to his lower 
back.  He stated that shots administered into his neck area 
caused great neck pain and loss of range of motion.  He 
further stated that shots were administered into his ankles 
which damaged the nerves and muscles and caused a loss of 
strength and an effect on his ability to stand for prolonged 
periods.  He indicated that shots were administered into his 
knees and the knees were filled with fluid, causing pain, 
discomfort, and a loss of strength, and damaging nerves and 
muscles.  

The veteran reported  after surgery due to testicular cancer, 
his hands were swollen from needles and nerves and muscles 
were damaged.  His muscle strength and grip strength were 
greatly affected.  Follow-up treatment included a CT scan in 
which dye penetrant was injected in both feet causing loss of 
strength in his legs and feet, muscle and nerve damage, pain 
and irritation.  He indicated these symptoms continued "to 
this day".  The veteran stated that his right foot fracture 
popped in and out of place and caused throbbing pain and 
discomfort.  He indicated that the foot got swollen and 
inflamed.  He stated that he could not stand on his right 
foot due to the metatarsal fracture.  Transcript, p. 9.  He 
indicated that he began to experience problems with his lower 
extremities and hands after surgery including a spinal tap 
and shots administered into the neck.  Transcript, p. 10.  

By letter received in December 1994, the veteran stated that 
the service medical records which were lost with the initial 
claims file showed the evidence of detailed treatment and 
testing records prior to, during, and following surgery which 
caused the veteran's current pain.  The veteran contended 
that, were it not for the loss of these records, his claim 
would be granted.  He stated that, while at Clark Air Force 
Base for treatment of his cancer, he underwent extensive 
tests, including X-rays, CT scans, magnetic resonance imaging 
(MRI), injections in all parts of his body, IVs, needles, 
medicines, shots, incisions, blood tests, urine tests, and 
anesthesia.  He stated that, upon wakening from surgery, the 
damage to his hands was evident, as they were bruised and 
swollen and movement was limited.  He indicated that 
injections were administered into the neck, knees, lower 
ankles, back, and hands during, before, and after surgery.  
Following surgery, the veteran was transferred to Trippler 
Army Base in Hawaii for three months of extensive follow-up 
treatment including tests, X-rays, MRIs, CT scans, shots, 
medicine, injections, IVs, blood tests, urine tests, and 
incisions in the tops of his feet.  After three months, the 
veteran was transferred to San Francisco and later to San 
Diego where this follow-up treatment continued.  He indicated 
that these tests compounded the neck, hand, back, knee, 
ankle, and feet problems including nerve and muscle damage, 
loss of strength, and irritation.  The veteran further stated 
that his right foot fracture had been very painful and when 
standing for long periods of time became irritated and 
swollen.  He indicated that he could feel the bone moving in 
and out of place.  

In August 1996, the Board remanded the veteran's claims for 
service connection for nerve and muscle damage and for an 
increased evaluation for residuals of a fracture of the right 
fifth metatarsal for further development, including VA 
examinations.  

A fee basis VA neurology examination was conducted in July 
1997 by Dr. A.R.M., who had examined the veteran in December 
1992.  Dr. M. indicated that he reviewed the veteran's claims 
file.  The veteran reported that following his surgery in 
1980 he was unable to extend his fingers.  He indicated that 
he cannot fully plantar flex his feet and had swelling and 
cramps in his hands and problems with his legs, and 
complained of diffuse weakness.  Dr. A.R.M. indicated that 
motor strength testing revealed diffuse give-way weakness of 
all muscles tested.  He reported that finger extensors showed 
5/5 strength when the veteran was distracted.  Sensation was 
subjectively decreased in the left lower extremity to 
temperature and vibratory sensation.  Full range of motion 
was present in the wrist, ankle, and knee joints.  

Dr. A.R.M. stated that there was no evidence of brain disease 
or injury, spinal cord disease or injury, cervical disc 
disease, or trauma to the nerve roots.  He further stated 
that there was no evidence of a specific major nerve 
involvement, localized lesion, or neurologic impairment.  
There was no anatomic sensory loss identified and no evidence 
of paralysis, neuritis, or neuralgia.  There was no evidence 
of muscle wasting or atrophy in the hands, feet, legs, or 
arms.  The veteran stated that he had previously had an EMG 
and nerve conduction velocity study and did not wish to have 
the study repeated.  Dr. A.R.M. stated such testing was not 
necessary at that time.  Dr. A.R.M. indicated diagnoses of 
symptoms of muscle cramps distally in the upper and lower 
extremities, without clear etiology or objective evidence of 
neurologic dysfunction, and symptom magnification.  He 
indicated there was no evidence of peripheral nerve root or 
muscle injury.  

The record indicates that the veteran failed to report for 
scheduled VA examinations for feet, joints, and muscles.  
Service connection for nerve and muscle damage

Relevant law and regulations

Service connection

In general, service connection may be established where the 
evidence demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Well grounded claims

The threshold question to be answered in an appeal is whether 
evidence of a well-grounded claim has been presented.  Under 
the law, a person who submits a claim for benefits shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  A claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, the application for service connection 
must fail, and there is no further duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107, Murphy, 
1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Failure to report for VA examination

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Analysis

Initial matters

The veteran reported for a VA neurology examination in July 
1997, but did not report for an orthopedic examination.  In 
December 1997, the RO requested that the veteran submit a 
letter stating whether he wanted to be rescheduled for this 
VA examination.  The veteran did not respond.  The Board will 
accordingly decide  his claim for service connection based on 
the evidence of record.  38 C.F.R. § 3.655 (1998).

In the instant case,  certain of the veteran's service 
medical records are missing.  Consequently, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and the obligation to consider the 
benefit of the doubt rule are heightened.  See 38 U.S.C.A. 
§ 5107; O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); and 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). The analysis 
of the veteran's claim was undertaken with these duties and 
obligations in mind.

Discussion

In the instant case, the veteran has reported loss of range 
of motion, nerve and muscle damage, pain, and loss of 
strength in his back, neck, ankles, feet, knees, wrists, and 
hands due to injections and testing performed before, during, 
and after his surgery in 1980.   However, the competent 
medical evidence of record does not indicate any such 
disability.  The VA examiner in December 1992 found the 
veteran's cervical and lumbar spine, hands, feet, and 
shoulders to be normal, and a neurological evaluation was 
similarly normal.  Although Dr. A.R.M. noted diffuse give-way 
weakness in all muscle groups tested in December 1992, he 
indicated that the veteran either had conversion disorder or 
was malingering, as his examination did not correlate with 
his history.  Dr. A.R.M. again examined the veteran in 
July 1997 and found diffuse give-way weakness of all muscles 
tested.  He also, however, noted 5/5 strength on finger 
extensors when the veteran was distracted.  Dr. A.R.M 
provided the following conclusions: 1) no evidence of brain 
disease or injury, spinal cord disease or injury, cervical 
disc disease, or trauma to the nerve roots; 2) no evidence of 
a specific major nerve involvement, localized lesion, or 
neurologic impairment; 3) no anatomic sensory loss 
identified; 4) no evidence of paralysis, neuritis, or 
neuralgia; 5) no evidence of muscle wasting or atrophy in the 
hands feet, legs or arms; and 6) no evidence of peripheral 
nerve root or muscle injury.  Dr. A.R.M. indicated that there 
no objective evidence of neurologic dysfunction; symptom 
magnification was identified.


Dr. A.R.M., a board certified neurologist, specifically found 
no evidence of peripheral nerve or muscle damage.  The 
remainder of the medical evidence of record similarly does 
not identify the disabilities claimed by the veteran.    
The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In this instance, the veteran has proffered only his 
assertions to support his claim of muscle and nerve damage as 
a result of service.  The medical evidence of record, 
described in detail above, does not indicate that such 
claimed disabilities exist.  In this regard, as to diagnosis 
of a current disorder, nothing in the record suggests that 
the veteran possesses the medical expertise required to 
render such an opinion. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

In view of the above, the veteran has not presented competent 
medical evidence of a current disability within the meaning 
of applicable legislation.  The Board finds that the 
veteran's claim of entitlement to service connection for 
nerve and muscle damage is not well grounded.  See Caluza, 
supra.  The benefit sought on appeal is accordingly denied.

Additional matters

The veteran argues that the evidence necessary for his claim 
was lost by the RO when the original service medical records 
were misplaced.  However, the service Medical Board Report, 
which is of record, noted that the veteran underwent an 
intravenous pyelogram, liver scan, bone scan, lung tomograms, 
and CT scan following surgery.  The Medical Board did not 
note any sequelae from this testing.  Since, as discussed in 
detail above, the competent evidence of record does not 
establish a present disability, the absence of his service 
medical records are not crucial to the outcome of this case.

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has recently 
held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, VA is not on notice of any known and 
existing evidence which would render the veteran's claim 
plausible. The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well grounded, in particular, competent medical 
evidence of a current disability and of a nexus between such 
disability and his service.

Increased (compensable) evaluation for residuals of fracture 
of right fifth metatarsal

In August 1996, the Board remanded the veteran's claim for a 
VA examination to establish entitlement to an increased 
evaluation for residuals of a fracture of the right fifth 
metatarsal.  The veteran failed to report for this 
examination.  The RO requested in December 1997 that the 
veteran respond as to whether he wanted the examination 
rescheduled.  The veteran did not respond or provide good 
cause for failing to report.  

In response to the Board's August 1996 remand, the veteran 
was scheduled for VA examinations of the feet, joints and 
muscles, for which he failed to report.   When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655 (1998).

The regulation provides that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  However, unlike in original compensation 
claims, when the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In this case, an examination was necessary to verify the 
current severity of the veteran's service-connected foot 
disability. See 38 C.F.R. § 3.655(a), (b) (1998).
The veteran failed to report for the examinations and he did 
not attempt to reschedule the examinations. Further, good 
cause for his failure to report for the scheduled VA 
examinations was not demonstrated.

The duty to assist the veteran in the development of facts 
pertinent to his claim is not a one-way street, wherein the 
entire burden of such development is placed on the VA.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In a case such as 
this, where additional development is required to determine 
entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim as provided under the provisions of 38 C.F.R. 
§ 3.655.

Accordingly, the appropriate disposition of the veteran's 
claim of entitlement to an increased (compensable) evaluation 
for a right foot disability is denial of the claim because of 
his failure to report for a VA examination of which he was 
duly notified and for which there is no adequate reason or 
good cause demonstrated for his failure to appear.  In a case 
where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under law, and not on the basis that the 
claim is found not to be well grounded. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

  
ORDER

Entitlement to service connection for nerve and muscle damage 
is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth metatarsal is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

